Citation Nr: 9912973	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  97-29 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.  

ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 19, 1949 to 
March 4, 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.                 

The Board notes that the United States Court of Appeals for 
the Federal Circuit has held that the United States Court of 
Appeals for Veterans Claims (formally the United States Court 
of Veterans Appeals (hereinafter "the Court")) erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  See Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed.Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening of 
a previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West,  12 Vet. App. 1 (1998), that the standard articulated 
in 38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board further observes that in a January 1999 rating 
action, the RO denied the appellant's claim of entitlement to 
service connection for metatarsalgia.  There is no indication 
from the information of record that the appellant filed a 
Notice of Disagreement (NOD).  Accordingly, this issue is not 
before the Board for appellate consideration. 


FINDINGS OF FACT

1.  In a January 1996 decision, the Board denied the 
appellant's request to reopen her claim of entitlement to 
service connection for bilateral pes planus.  

2.  In June 1996, the appellant requested that her claim for 
service connection for bilateral pes planus be reopened.  

3. Evidence added to the record since the Board's January 
1996 decision, including numerous statements from the 
appellant, a copy of a private medical statement from C.D.M., 
M.D., dated in February 1992, copies of excerpts from medical 
literature, including Stedman's Medical Dictionary, a copy of 
Section 906 of title 37, United States Code, and sections 
1169, 1170, 1171, and 1172 of title 10, United States Code, 
and arch supports, does not bear directly and substantially 
upon the subject matter now under consideration (i.e., 
whether there is a nexus between the appellant's current 
bilateral pes planus and her period of active service) and, 
which by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The January 1996 Board decision denying the appellant's 
request to reopen her claim of entitlement to service 
connection for bilateral pes planus is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998).  

2.  The evidence received since the January 1996 Board 
decision is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. § 3.156a (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that the appellant's 
service medical records were partially destroyed in the fire 
at the National Personnel Records Center (NPRC) in 1973.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  However, 
the Board notes that a part of the appellant's January1949 
entrance examination, a clinic record, and a service 
separation document, dated in February 1949, are available. 
Thus, with consideration of the facts as set forth above, and 
in light of the apparent unavailability of some of the 
appellant's service medical records, the Board is satisfied 
that the RO has received all available service medical 
records. 


I.  Factual Background

The Board observes that in January 1996, the Board denied the 
appellant's claim for service connection for bilateral pes 
planus.  Accordingly, unless the Chairman of the Board orders 
reconsideration, all decisions of the Board are final on the 
date stamped on the face of the decision.  38 C.F.R. § 
20.1100; see also 38 U.S.C.A. §§ 511(a), 7103, 7104(a) (West 
1991).  In the instant case, since there is no evidence of 
record which shows that the Chairman of the Board ordered 
reconsideration in regards to this case, the January 1996 
Board decision is final.  38 U.S.C.A. § 7103(a) (West 1991).

"If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim."  38 U.S.C. § 5108 (1998).  Except as provided by 
38 U.S.C. § 5108, when a claim is disallowed by the Board, it 
may not thereafter be reopened and allowed, and no claim 
based on the same factual basis shall be considered.  
38 U.S.C.§ 7104(b) (1998).  When a claimant seeks to reopen a 
claim after an appellate decision and submits evidence in 
support of that claim, a determination must be made as to 
whether this evidence is new and material and, if it is, 
whether it provides a new factual basis for allowing the 
claim.  38 C.F.R. § 20.1105 (1998); see also 38 U.S.C. 
§§ 5108, 7104.  Therefore, once a Board decision becomes 
final under section 7104(b), "the Board does not have the 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, __ Vet. App. __, No. 97-2180, 
slip op. at 4 (Feb. 17, 1999) (explaining the holding in 
Elkins v. West, __ Vet. App. __, No. 97-1534 (Feb. 17, 
1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 C.F.R. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

The appellant's original claim for service connection for 
bilateral pes planus was denied by the Board in an August 
1993 decision on the basis that the appellant's current 
bilateral pes planus was not the result of any incident in 
service.  The most recent final denial was in a January 1996 
Board decision which again denied the appellant's claim for 
service connection for bilateral pes planus on the basis that 
new and material evidence had not been presented which showed 
a relationship between the appellant's current bilateral pes 
planus and her period of active service.  As set forth 
earlier, the January 1996 decision became final.  

The evidence of record at the time of the January 1996 Board 
decision consisted of the appellant's service medical 
records, numerous statements from the appellant, private 
medical statements from C.D.M., M.D., dated in February 1992 
and in January 1993, a June 1992 VA examination, private 
medical records from St. Paul's Hospital, from September 1956 
to August 1963, a copy of a newspaper article, dated in 
October 1951, a pair of orthopedic shoes, a November 1993 
receipt showing that the appellant had purchased a pair of 
orthopedic shoes, a copy of the text of 38 C.F.R. § 20.101, 
which refers to Jurisdiction of the Board, copies of excerpts 
from medical literature, including Stedman's Medical 
dictionary, and a copy of the Supreme Court's opinion in 
Brown v. Gardner, 155 S.Ct. 552 (1994).  

The appellant's service medical records that are available 
show that at the time of the appellant's entrance examination 
in January 1949, the examining physician noted that there 
were no significant abnormalities of the appellant's feet.  
The records reflect that in January 1949, the appellant was 
treated for left foot metatarsalgia, and at that time, she 
was referred to an orthopedic clinic.  The records further 
show that in February 1949, the appellant tested positive for 
a pregnancy test.  According to the records, she was 
subsequently discharged in March 1949.  

The Board notes that at the time of the January 1996 Board 
decision, the appellant had submitted numerous statements in 
support of her claim.  The statements showed, in essence, 
that it was the appellant's contention that while she was in 
the military, she developed fallen arches due to the rigors 
of basic training.  According to the appellant, during 
service, she was given arch supports to wear in her shoes.  
The appellant reported that following her separation from the 
military, she continued to suffer from severe bilateral pes 
planus.  

A private medical statement from C.D.M., M.D., dated in 
February 1992, shows that at that time, Dr. M. indicated that 
the appellant had recently been referred to him by a fellow 
physician.  Dr. M. stated that the appellant was a "very 
vague" patient, and that her current problem was with her 
feet.  According to Dr. M., the appellant revealed that she 
had severe pain in the feet with standing and walking.  She 
noted that she had difficulty with standing on her feet 
because of the weakness, pain, and loss of support in her 
feet.  The appellant also noted that she had difficulty with 
shoes.  Dr. M. stated that the physical examination of the 
appellant's feet showed that she had severe pes planus 
bilaterally, and that she also had an inability to toe and 
heel walk.  The appellant had calluses on the fore foot under 
the metatarsal heads, as well as on the calcaneal area.  Dr. 
M. indicated that it was his clinical impression that the 
appellant had severe pes planus.  Dr. M. further noted that 
"apparently," the appellant's pes planus had progressed 
over the years since she was in the military.  According to 
Dr. M., the appellant was currently using special shoes with 
special arch supports in them.  It was Dr. M.'s opinion that 
the appellant was severely impaired because of her pes planus 
and the calluses on the soles of her feet.  

In June 1992, the appellant underwent a VA examination.  At 
that time, she stated that while she was in the military, she 
developed discomfort in her feet and she started to wear arch 
supports.  The appellant indicated that ever since that time, 
she had suffered from chronic pain in her feet, and she had 
continued to wear the arch supports.  According to the 
appellant, her current discomfort was essentially the same as 
it was during service, although she noted that if she wore 
the arch supports, she felt some relief.  She revealed that 
with long periods of standing, her feet would still hurt even 
though she was wearing arch supports.  The appellant reported 
that she had recently consulted with an orthopedist who had 
recommended that she have an arch support built into a 
special shoe.  

The physical examination of the appellant's feet showed that 
the longitudinal arches had been preserved.  There were no 
excessive calluses of the soles or on the heels.  There was 
slight tenderness in the mid portion of the sole, and there 
was slight discomfort in those same areas on passive 
dorsiflexion at the metatarsophalangeal joints.  Attempts at 
heel walking caused discomfort in the same areas when she 
walked barefooted, and she was able to walk on her toes 
barefooted without any problem.  The diagnosis was of pes 
planus with discomfort.  The examining physician noted that 
the appellant's pes planus was largely correctable by arch 
supports.  According to the examiner, there was no systemic 
disease related in any way to the foot problems.  

Private medical records from St. Paul's Hospital, from 
September 1956 to August 1963, show treatment for unrelated 
disorders.  

A private medical statement from Dr. C.D.M., dated in January 
1993, shows that at that time, Dr. M. indicated that he had 
recently treated the appellant for a follow-up examination.  
Dr. M. stated that according to the appellant, although she 
was using "over the counter" inserts, she was still having 
residual pain in both of her feet.  Dr. M reported that upon 
physical examination, the appellant had very severe pes 
planus, and he suggested that the appellant obtain custom 
made arthrosis.  It was Dr. M.'s opinion that the appellant's 
pes planus was a continuation of a problem that the appellant 
had had since her military days, and that those arthrosis 
were necessary for her comfort and relief of pain.  

In a December 1992 correspondence from the appellant to the 
RO, the appellant stated, in essence, that she had received 
post-service treatment for her bilateral pes planus at St. 
Paul's Hospital, but that because of a fire in October 1951, 
some of her St. Paul records were unavailable.  The appellant 
submitted a copy of a newspaper article, dated in October 
1951, which showed that at that time, a fire had occurred at 
St. Paul's Hospital.   

In November 1993, the appellant submitted a receipt, dated in 
February 1993.  The receipt shows that at that time, the 
appellant purchased a pair of orthopedic shoes.  

In February 1994, the appellant submitted a copy of the text 
of 38 C.F.R. § 20.101, which refers to the Jurisdiction of 
the Board.  The appellant also submitted copies of excerpts 
from medical literature, including Stedman's Medical 
dictionary, which provided a definition of bilateral pes 
planus and also showed that metatarsalgia was a symptom of 
pes planus.  In addition, in May 1994, the appellant 
submitted a pair of orthopedic shoes.  

In October 1995, the appellant submitted a copy of the 
Supreme Court's opinion in Brown v. Gardner, 155 S.Ct. 552 
(1994).  According to the Board's January 1996 decision, 
Brown v. Gardner pertained to compensation for "injury" or 
"aggravation of an injury" as a result of VA treatment.  

Evidence submitted subsequent to the January 1996 Board 
decision includes numerous statements from the appellant, a 
copy of Dr. C.D.M.'s February 1992 medical statement, 
duplicative copies of excerpts from medical literature, 
including Stedman's Medical Dictionary, a copy of Section 906 
of title 37, United States Code, and sections 1169, 1170, 
1171, and 1172 of title 10, United States Code, and arch 
supports.   

The Board notes that following the January 1996 Board 
decision, the appellant submitted numerous statements in 
support of her claim.  The statements reflected, in essence, 
that it was the appellant's contention that while she was in 
the military, she developed fallen arches due to the rigors 
of basic training.  According to the appellant, ever since 
that time, she had suffered from chronic foot pain, and she 
had had to continually wear arch supports in her shoes. 

In October 1996, the RO received a copy of Dr. C.D.M.'s 
February 1992 medical statement.  As previously stated, the 
statement reflects that at that time, Dr. M. diagnosed the 
appellant with severe bilateral pes planus.  In November 
1996, the appellant submitted a previously received copy of 
an excerpt from a medical journal.  The excerpt shows that 
metatarsalgia was a symptom of pes planus.  

In April 1997, the appellant submitted a copy of Section 906 
of title 37, United States Code, and sections 1169, 1170, 
1171, and 1172 of title 10, United States Code.  The Board 
notes that the sections refer to extension of enlistment, 
discharge, and separation.  

In April 1997, the appellant submitted a pair of arch 
supports.  At that time, she contended that the arch supports 
had been issued to her while she was in the military.  The 
Board observes that according to an April 1997 Supplemental 
Statement of the Case (SSOC), the RO stated that upon 
inspection of the appellant's arch supports, there were no 
markings or dates on the supports, or any other evidence 
which allowed a conclusion that they had been issued to the 
appellant during her period of service.  

In April 1997, the appellant submitted a previously received 
copy of an excerpt from the Stedman's Medical Dictionary.  
The excerpt provided a definition of bilateral pes planus.  


II.  Analysis

Under the laws administered by the VA, service connection may 
be established for disability resulting from personal injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  The Court has held that, in order for 
a claim to be service connected, there must be a current 
disability which is related to an injury or disease which was 
present during service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

In the instant case, the appellant contends, in essence, that 
during service, she developed bilateral pes planus due to the 
rigors of basic training.  According to the appellant, at 
that time, her feet were painful and she had to wear support 
arches.  She indicates that after her separation from the 
military, she continued to suffer from foot pain and she also 
had to continue wearing support arches.  In this regard, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, her opinion that her 
currently diagnosed bilateral pes planus is related to 
service is not competent evidence.  In any event, her 
contentions that she developed bilateral pes planus while she 
was in the military is cumulative of her previous contentions 
at the time of her prior claim.  

In regards to the evidence submitted in support of reopening 
the appellant's claim of service connection for bilateral pes 
planus, the copy of Dr. C.D.M.'s February 1992 medical 
statement, and the copies of excerpts from medical 
literature, including Stedman's Medical Dictionary, are not 
"new" in that they were of record at the time of the 
Board's denial in January 1996.  Moreover, the Board notes 
that the only "new" evidence includes the copy of Section 
906 of title 37, United States Code, and sections 1169, 1170, 
1171, and 1172 of title 10, United States Code, and the arch 
supports.  However, while the copy of United States Code 
sections and the arch supports are "new," they are not so 
significant that they address the specific matter under 
consideration, which is whether there is a nexus between the 
appellant's current bilateral pes planus and her period of 
active service.  See 38 C.F.R. § 3.156(a) (1998).  

As previously stated, "new and material evidence" means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  Thus, upon a review of the 
"new" evidence, the Board notes that the copy of Section 
906 of title 37, United States Code, and sections 1169, 1170, 
1171, and 1172 of title 10, United States Code, refer to 
extension of enlistment, discharge, and separation.  
Moreover, the Board further observes that although the 
appellant in April 1997 contended that the arch supports that 
she was submitting had been issued to her while she was in 
the military, the RO, in the April 1997 SSOC, stated that 
upon inspection of the appellant's arch supports, there were 
no markings or dates on the supports, or any other evidence 
which allowed a conclusion that they had been issued to the 
appellant during her period of service.  Therefore, in light 
of the above, because the copy of United States Code sections 
and the arch supports are not so significant that they 
address the specific matter under consideration, which is 
whether there is a nexus between the appellant's current 
bilateral pes planus and service, they are not material.  Id.  

In light of the foregoing, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen her claim for service connection for bilateral pes 
planus.  Id.  She has presented no new, significant evidence 
showing a nexus between her currently diagnosed bilateral pes 
planus and her period of active service.  Specifically, the 
evidence of record is negative for any medical evidence which 
shows that there is a link between the appellant's bilateral 
pes planus and her period of active service.  Therefore, 
because the additional evidence is not new and material, her 
claim must be denied.  


ORDER

New and material evidence having not been submitted, service 
connection for bilateral pes planus is denied.  




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

